 


114 HR 3404 IH: To amend the Internal Revenue Code of 1986 to allow tax free distributions from health savings accounts for fitness facility membership and classes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3404 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Salmon introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow tax free distributions from health savings accounts for fitness facility membership and classes. 
 
 
1.Tax free distributions from health savings accounts for fitness facility memberships and classes 
(a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:   (D)Fitness facility memberships and classes treated as medical expense (i)In generalFor purposes of subparagraph (A), amounts paid for membership at (or for participation or instruction in a program of physical exercise or physical activity conducted at or by) a fitness facility shall be treated as amounts paid for medical care. 
(ii)Fitness facility definedFor purposes of this subparagraph, the term fitness facility means a facility— (I)providing instruction in a program of physical exercise, offering facilities for the preservation, maintenance, encouragement, or development of physical fitness, or serving as the site of such a program of a State or local government, 
(II)which is not a private club owned and operated by its members, (III)which does not offer golf, hunting, sailing, or riding facilities, 
(IV)whose health or fitness facility is not incidental to its overall function and purpose, and (V)which is fully compliant with the State of jurisdiction and Federal anti-discrimination laws.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.   